Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is in response to application filed on 03/26/2020 in which claims 1-3, 5, 6, 8-13, and 15-23 were presented for examination.
Election/Restriction
Applicant’s election without traverse of species I (claims 1-3, 5, 6, 8-13, and 15-23) in the reply filed on 01/31/2022 is acknowledged. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “knot” in claim 8 must be shown or the feature(s) canceled from the claim(s); also  the “second edge” of claim must be shown or the feature(s) canceled from the claim(s).  Applicant is reminded that Species I was elected, and therefore these features should shown in the elected embodiments. No new matter should be entered.
  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 15 recites limitation of “a second edge opposite the first edge, the second edge having a second length” which lacks antecedent basis in the written specification. It is noted that the second edge is not referenced in regards to the elected embodiment (Fig 1-4, 5). 

Claim Rejections - 35 USC § 112
1. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,5,6,8-13 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “ultraviolet protective (UVP) fabric” in line 1, it doesn’t appear that UVP has a known meaning of ultraviolet protective fabric. It is unclear what UVP is. For purposes of examination, examiner will interpret the claim language as “ultraviolet protective fabric”, as if the recitation of “UVP” were absent. This interpretation further applies to dependent claims 2, 3, 5, 6, 8-13 and 21-23 and it is recommended that applicant withdraw “UVP from the claims.
Dependent claims (2, 3, 5, and 6, 8-13 and 21-23) are rejected at least for depending from a rejected claim. 
Claim 15 recites “ultraviolet protective (UVP) fabric” in line 2, it doesn’t appear that UVP has a known meaning of ultraviolet protective fabric. It is unclear what UVP is. For purposes of examination, examiner will interpret the claim language as “ultraviolet protective fabric”, as if the recitation of “UVP” were absent. This interpretation further applies to dependent claims 16-18 and it is recommended that applicant withdraw “UVP from the claims. Dependent claims (16-18) are rejected at least for depending from a rejected claim. 
Claim 19 recites “ultraviolet protective (UVP) fabric” in line 3, it doesn’t appear that UVP has a known meaning of ultraviolet protective fabric. It is unclear what UVP is. For purposes of examination, examiner will interpret the claim language as “ultraviolet protective fabric”, as if the recitation of “UVP” were absent. This interpretation further applies to dependent claims 22 and 23, and it is recommended that applicant withdraw “UVP from the claims. 
Dependent claims (22 and 23) are rejected at least for depending from a rejected claim. 
2. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8, from which claim 9 depends requires that “the first end is attached to the second end by a knot or a clasp.”  Since the claim only requires a knot OR a clasp, the Examiner chose “a knot” in claim 8. Therefore claim 9 fails to further limit the claimed invention as a clasp it not required. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 9 and 11-13 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin (US1579629A) in view of Weiss et al. (WO2017218302A1).
Regarding Claim 1, Benjamin discloses a garment having the garment front including: a first portion (Annotated Fig 1, see First portion) having a first edge, a first surface, a first width, and a channel defined by the first edge being secured to the first portion on the first surface; a second portion (Annotated Fig 1,see Second portion), the second portion having a second width that is greater than the first width; and a third portion (Annotated Fig 1,Third portion) that is separated from the first portion by the second portion, the third portion having a third width; and a cord (Annotated Fig 1, #5) that extends through the channel in the first portion (Col 2 lines 57-62). However, Benjamin fails to disclose a garment is a sun protective garment and has an ultraviolet protective fabric. 

    PNG
    media_image1.png
    403
    587
    media_image1.png
    Greyscale

Annotated Fig 1 of Benjamin
Weiss discloses a sun protective garment having an ultraviolet protective fabric (Fig 1-6, ¶-22). 
Benjamin and Weiss are considered analogous art to the claimed invention because it is the same field of invention, garments; Bib/Apron to cover the chest area. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Benjamin’s  garment  to incorporate the teachings of Weiss by having the fabric made of ultraviolet protective fabric to protect/cover the chest area from sun exposure when the apron/bib is worn . 
Regarding Claim 2, Benjamin as modified discloses the limitation of Claim 1 as described above and further discloses wherein the third width is substantially the same as the second width (Annotated Fig 1 above, see one of the second width in second portion has the same width as the third width in third portion). 
Regarding Claim 3, Benjamin as modified discloses the limitation of Claim 1 as described above and further discloses wherein the third width is greater than the second width (Annotated Fig 1 above, see the third width in third portion is greater/longer than one or more of the second width in second portion ). 
Regarding Claim 5, Benjamin as modified discloses the limitation of Claim 1 as described above and further discloses wherein the cord has a cord width (Fig 1, string 5) and the channel has a channel width (Tunnel 4, Col 2, lines 47-55) that is greater than the cord width, (Annotated Fig 1, see the tunnel/channel in the first portion by the first edge and width) the cord further including a cord length (string 5) that is longer than the first width (Fig 1-4 and annotated Fig 1; Col 2, lines 47-64). 
Regarding Claim 8, Benjamin as modified discloses the limitation of Claim 1 as described above, Benjamin further discloses wherein the cord (String 5) has a first end and a second end (Column 2, line 79, Figure 1). It is well known that apron ties/strings/cords are knotted together behind the back of a wearer to provide securement during use.  The ends of Benjamin are capable of being tied/knotted together.
Regarding Claim 9, in light of 112(d) rejection above, the examiner chose a knot in claim 8, from which claim 9 depends from, and claim 9 fails to further limit the claimed invention and will therefore not be examined. 
Regarding Claim 11, Benjamin as modified discloses the limitation of Claim 1 as described above, Weiss further discloses wherein the ultraviolet protective fabric includes a blend of polyester and spandex (¶-22).  
Regarding Claim 12, Benjamin as modified discloses the limitation of Claim 1 as described above, Weiss further discloses that the blend of material may include 83% poly and 17% spandex (¶-22, line 5). However Weiss doesn’t specifically disclose at least 85% of polyester.  Weiss does teach that the percent of fabric blends may vary and that any percent blend of fabric types may be used. It would have been obvious to one of ordinary skill in the art at the time of the invention to have used a blend of spandex and polyester wherein the blend includes at least 85% polyester in order to provide a garment with optimal UV protection (¶-22); further it has been held that where the general conditions are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation (see MPEP 2144.05).
Regarding Claim 13, Benjamin as modified discloses the limitation of Claim 1 as described above, Weiss further discloses wherein the ultraviolet protective fabric has an ultraviolet protective factor (UPF) of at least 25 (¶-22 noted “UPF 30+ or higher” which is/has more than UPF 25 as required by claim limitation). 
Regarding claim 15, Benjamin discloses a garment front including: a first surface; a first edge that is secured to the first surface, the first edge having a first length (Annotated Fig 2); a hem that includes the first edge; a second edge opposite the first edge, the second edge having a second length; and a midpoint between the first and the second edges (Annotated Fig 2), wherein the midpoint has a third length that is longer than the first length; and a cord (string 5, Col 2 lines 50-62) arranged in the hem (Annotated Fig 2 below). 
However, Benjamin fails to disclose a garment is a sun protective garment and has an ultraviolet protective fabric. 
Weiss discloses a sun protective garment with an ultraviolet protective fabric (Fig 1-6, ¶-22).
 
    PNG
    media_image2.png
    374
    736
    media_image2.png
    Greyscale

Annotated Fig 2 of Benjamin
Benjamin and Weiss are considered analogous art to the claimed invention because it is the same field of invention, garments; Bib/Apron to cover chest area. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Benjamin’s  garment  to incorporate the teachings of Weiss by having the fabric made of ultraviolet protective fabric to protect/cover the chest area from sun exposure when the apron/bib is worn . Regarding Claim 16, Benjamin as modified discloses the limitation of Claim 15 as described above, Benjamin further discloses wherein the first length is about 11 inches, the second length is about 18 inches, and the third length is about 18 inches.  (See annotated Fig for first, second and third length are about the same and first length is less than second/third length). Further, it has been held that where the general conditions are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation (see MPEP 2144.05).
Regarding Claim 17, Benjamin as modified discloses the limitation of Claim 15 as described above, However Benjamin doesn’t specifically disclose wherein a distance between the first and second edges is about 14 inches. According to the annotated Fig 2, it appears the distance between the first and second edges may have about 14 inches from the top/ neck area to the chest area.   It would have been obvious to one of ordinary skill in the art at the time of the invention to have that particular length (about 14 inches) from the neck area to the chest area, in order to fully cover a chest area of the wearer for protecting from sun exposure when the apron/bib is worn. Further, it has been held that where the general conditions are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation (see MPEP 2144.05).
Regarding Claim 18, Benjamin as modified discloses the limitation of Claim 15 as described above, Weiss further discloses wherein the ultraviolet protective fabric has an ultraviolet protective factor (UPF) of at least 50 (¶-22, UPF protection 50 or more). 
Regarding Claim 19, Benjamin discloses a garment comprising a fabric having a shape and having (Annotated Fig 3 below) opposite first and second sides; a midpoint between the first and second sides; a first width at the first side; a second width at the second side; and a third width at the midpoint, the third width being longer than the first width (Annotated Fig 3 below); forming a channel at the first side by folding an edge of the first side toward an area of the fabric and coupling the edge to the area; and arranging a cord in the channel (String 5, Col 2 lines 50-62).
 

    PNG
    media_image3.png
    422
    655
    media_image3.png
    Greyscale

Annotated Fig 3 of Benjamin
However, Benjamin fails to disclose a garment is a sun protective garment and has an ultraviolet protective fabric. 
Weiss discloses a sun protective garment having an ultraviolet protective fabric (Fig 1-6, ¶-22).
Benjamin and Weiss are considered analogous art to the claimed invention because it is the same field of invention, garments; Bib/Apron to cover chest area. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Benjamin’s  garment  to incorporate the teachings of Weiss  by having the fabric made of ultraviolet protective fabric to protect/cover the chest area from sun exposure when the apron/bib is worn . Although Benjamin as modified above doesn’t explicitly teach a method of manufacturing the garment, Benjamin and Weiss teach a capability of making in the same manner as claimed. 
Regarding Claim 20, Benjamin as modified discloses the limitation of Claim 19 as described above, Benjamin further discloses wherein the forming the channel includes sewing the edge to the area (Fig 1 and 2 show stitching/sewing/hem lines, Col 1 lines 20-23).
Regarding Claim 21, Benjamin as modified discloses the limitation of Claim 1 as described above, Benjamin further discloses wherein the first portion is a top portion, the second portion is a middle portion, and the third potion is a bottom portion of the garment front, and wherein the first edge is a top edge and the first surface is a rear surface of the first portion of the garment front, and wherein the garment front further includes a hem defined by the top edge of the first portion being folded and sewn to the rear surface of the first portion, the channel extending through the hem (Annotated Fig 4 below). 

    PNG
    media_image4.png
    404
    618
    media_image4.png
    Greyscale

Annotated Fig 4 of Benjamin
Regarding Claim 22, Benjamin as modified discloses the limitation of Claim 21 as described above, Benjamin further discloses wherein the first portion extends from a top side of the garment front to the hem with the first width measured at the top side of the garment front, the second portion extends from the hem to a midpoint of the garment front with the second width measured at the midpoint of the garment front, and the third portion extends from the midpoint of the garment front to a bottom side of the garment front with the third width measured at the bottom side of the garment front (Annotated Fig 5 below). 

    PNG
    media_image5.png
    404
    614
    media_image5.png
    Greyscale

Annotated Fig 5 of Benjamin

Regarding Claim 23, Benjamin as modified discloses the limitation of Claim 22 as described above, Benjamin further discloses wherein the second portion of the garment front further includes corners on opposite sides of the garment front in the second portion, the corners located closer to the midpoint than to the first portion of the garment front (Annotated Fig above from claim 1, See First and second edges as corners; see figure below), and wherein the second portion continuously increases in width from an interface with the first portion to the corners, and wherein the second portion has a constant width equal to the second width from the corners to the midpoint of the garment front (See Annotated Fig 1 above from claim 1, see second width in second portion having different width length; see figure below). 

    PNG
    media_image1.png
    403
    587
    media_image1.png
    Greyscale

Duplicated Annotated Fig 1 of Benjamin from above
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Benjamin (US1579629A) in view of Weiss (WO2017218302A1) and Tagatz (US20100306895A1). 
Regarding Claim 6, Benjamin as modified discloses the limitation of Claim 5 as described above, however Benjamin and Weiss fail to disclose wherein the cord length ranges from about 16 inches to about 20 inches and the cord includes silicone. 
Tagatz discloses wherein the cord includes silicone (Channel cord 30, Figs 1-3, however it doesn’t explicitly disclose the cord length ranges from about 16inches to about 20inches. 
 Benjamin and Weiss are considered analogous art to the claimed invention because it is the same field of invention, garments; Bib/Apron to cover chest area. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Benjamin’s cord to incorporate the teachings of Weiss by having silicone cord in order to avoid stiffness and provide flexibility and comfort on the neck area of a wearer. Although the prior art doesn’t specifically teach that the cord length ranges from about 16 inches to about 20 inches, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the cord length to be about in the range claimed so that the cord can easily extend around a wearer and the ends can attach the garment securely to the wearer.  Further, it has been held that where the general conditions are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation (see MPEP 2144.05).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Benjamin (US1579629A) in view of Weiss (WO2017218302A1) and McGuire (US20150320180A1). 
Regarding Claim 10, Benjamin as modified discloses the limitation of Claim 1 as described above, however Benjamin and Weiss fail to disclose wherein the ultraviolet protective fabric includes a microsuede.  
McGuire discloses a garment fabric having a microsuede (¶-36, line 4).  
Benjamin as modified and McGuire are considered analogous art to the claimed invention because it is the same field of invention, garments; Bib/Apron for protecting from the heat/sun and wearable around the neck. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Benjamin’s garment to incorporate the teachings of McGuire by having microsuede in order to protect the user’s skin from  heat exposure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20170251843A1 by Kennedy discloses a multi-purpose napkin and bib device is disclosed. The device can convert from a napkin configuration to a bib configuration by pulling one or more drawstrings and from a bib configuration back to a napkin configuration by stretching out the bib body by grasping a portion of the bib body near the drawstrings and pulling so that one or more of the drawstrings is drawn back into a bib housing. The device can be worn and secured to a user using the drawstrings. The device can include an integral pouch, a crumb catcher, can be converted into a flag, or can be assembled using other specialized features or materials as discussed herein.
US20170049165A1 by Turley discloses a draping system and apparatus protects the clothes of a wearer. The system and apparatus include a jewelry-like securing mechanism configured to resemble a choker-style or chain-style necklace. The system and apparatus also include a fabric member configured in dimensions and shape to cover a wearer's front from neck to waist. The fabric member may be configured with a pocket along its top edge for inserting the securing mechanism to removably attach the fabric member. The securing mechanism is configured to secure and maintain the fabric member around the wearer's neck, such as by enlarging the opening of the choker-style necklace or clasping the exposed ends of the chain-style necklace. Such securing of the fabric member enables it to flow down from the wearer's neck to protectively cover the wearer's front.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732